 



EXHIBIT 10.25
FORM OF STOCK OPTION AGREEMENT
(Director Option — 2004 Stock Incentive Plan)
     This STOCK OPTION AGREEMENT (this “AGREEMENT”) is made to be effective as
of January 2, 2007 (the “GRANT DATE”), by and between AirNet Systems, Inc., an
Ohio corporation (the “COMPANY”), and ___(the “OPTIONEE”).
WITNESSETH:
     WHEREAS, pursuant the provisions of Section 6.05[2] of the AirNet Systems,
Inc. 2004 Stock Incentive Plan, as amended (the “PLAN”), each elected or
appointed director of the COMPANY who is not a common law employee of the
COMPANY or of one of its SUBSIDIARIES (an “ELIGIBLE DIRECTOR”) and who has
served at least one full one-year term as an ELIGIBLE DIRECTOR is to
automatically be granted a nonstatutory stock option to purchase 4,000 common
shares, $0.01 par value (the “COMMON SHARES”), of the COMPANY, on the first
business day of each fiscal year of the COMPANY; and
     WHEREAS, the first business day of the COMPANY’s fiscal year commencing on
January 1, 2007 is January 2, 2007; and
     WHEREAS, the OPTIONEE qualifies as an ELIGIBLE DIRECTOR as of January 2,
2007;
     NOW, THEREFORE, in consideration of the premises, the parties hereto make
the following agreement, intending to be legally bound thereby:
     1. Defined Terms. Terms which are in all capital letters and not otherwise
defined in this AGREEMENT will have the same meanings as in the PLAN.
     2. Grant of OPTION. The COMPANY hereby grants to the OPTIONEE a
nonstatutory stock option (the “OPTION”) to purchase 4,000 COMMON SHARES of the
COMPANY. The OPTION is not intended to qualify as an incentive stock option
under Section 422 of the Internal Revenue Code of 1986, as amended (the “CODE”).
     3. Terms and Conditions of the OPTION.
          (A) Exercise Price. The EXERCISE PRICE to be paid by the OPTIONEE to
the COMPANY upon the exercise of the OPTION will be $2.91 per share, which was
the closing price of the COMMON SHARES of the COMPANY as reported on the
American Stock Exchange (“AMEX”) on the first trading date following the GRANT
DATE since the GRANT DATE was not a trading day on AMEX. The OPTION may not be
“repriced” (as defined under the rules adopted by the national securities
exchange or other recognized market or quotation system upon or through which
the COMPANY’s COMMON SHARES are then listed or traded) without the prior
approval of the COMPANY’s shareholders.
          (B) Exercise of the OPTION. Except as otherwise provided in this
AGREEMENT and the PLAN, the OPTION will vest and become exercisable as follows:
               (i) at any time on and after the GRANT DATE, as to 800 of the
COMMON SHARES subject to the OPTION;
               (ii) at any time after the first anniversary of the GRANT DATE,
as to an additional 800 of the COMMON SHARES subject to the OPTION, provided
that the OPTIONEE is a director of the COMPANY on such anniversary date;
               (iii) at any time after the second anniversary of the GRANT DATE,
as to an additional 800 of the COMMON SHARES subject to the OPTION, provided
that the OPTIONEE is a director of the COMPANY on such anniversary date;

 



--------------------------------------------------------------------------------



 



               (iv) at any time after the third anniversary of the GRANT DATE,
as to an additional 800 of the COMMON SHARES subject to the OPTION, provided
that the OPTIONEE is a director of the COMPANY on such anniversary date; and
               (v) at any time after the fourth anniversary of the GRANT DATE,
as to an additional 800 of the COMMON SHARES subject to the OPTION, provided
that the OPTIONEE is a director of the COMPANY on such anniversary date.
     Any exercise of the vested and exercisable portion of the OPTION may be
made in whole or in part; however, no single purchase of COMMON SHARES upon
exercise of the OPTION may be for fewer than the smaller of: (a) 100 COMMON
SHARES or (b) the full number of COMMON SHARES as to which the OPTION is then
vested and exercisable.
     Subject to the other provisions of this AGREEMENT, if the OPTION vests and
becomes exercisable as to certain COMMON SHARES, the OPTION will remain vested
and exercisable as to those COMMON SHARES until the date of expiration of the
term of the OPTION.
     The grant of the OPTION does not confer upon the OPTIONEE any right to
continue to serve as a director of the COMPANY.
          (C) OPTION Term. The OPTION will in no event be exercisable after the
expiration of ten years from the GRANT DATE (i.e., after January 1, 2017).
          (D) Method of Exercise. The OPTION may be exercised by the OPTIONEE
(or in the event of the OPTIONEE’s death, the OPTIONEE’s BENEFICIARY as
determined pursuant to the provisions of the PLAN) giving written notice of
exercise to the BOARD, in care of the Chief Financial Officer of the COMPANY,
stating the number of COMMON SHARES subject to the OPTION in respect of which
the OPTION is being exercised. Payment for all such COMMON SHARES must be made
to the COMPANY at the time the OPTION is exercised in United States dollars in
cash (including check, bank draft or money order payable to the order of the
COMPANY). Payment for such COMMON SHARES may also be made (i) by tender of
COMMON SHARES already owned by the OPTIONEE for at least six months (either by
actual delivery of the already-owned COMMON SHARES or by attestation) and having
a fair market value (based on the closing sale price of the COMMON SHARES of the
COMPANY as reported on AMEX or, if the COMMON SHARES are not traded on AMEX,
“fair market value” as defined in the PLAN) on the date of tender equal to the
EXERCISE PRICE or (ii) by a combination of the delivery of cash and the tender
of already-owned COMMON SHARES. After payment in full for the COMMON SHARES
purchased under the OPTION has been made, the COMPANY will take all such actions
as are necessary to deliver an appropriate share certificate evidencing the
COMMON SHARES purchased upon the exercise of the OPTION as promptly thereafter
as is reasonably practicable.
     4. Adjustments upon Changes in the COMMON SHARES.
          (A) If, during the term of the OPTION, there is a dividend or split in
respect of the COMMON SHARES, recapitalization (including, without limitation,
the payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to shareholders, exchange of shares, or other
similar corporate change affecting the COMMON SHARES, the BOARD will
appropriately adjust the number of COMMON SHARES subject to the OPTION as well
as the EXERCISE PRICE and any other factors, limits or terms affecting the
OPTION.
          (B) Notice of any adjustment made pursuant to this Section 4 will be
given by the COMPANY to the OPTIONEE.
     5. Acceleration of OPTION upon Occurrence of Certain Events. If the COMPANY
undergoes a merger or consolidation of the COMPANY or reclassification of the
COMMON SHARES or exchange of the COMMON SHARES for the securities of another
entity (other than a SUBSIDIARY) that has acquired the COMPANY’s assets or which
is in control [as defined in CODE §368(c)] of an entity that has acquired the
COMPANY’s assets and the terms of that plan or agreement are binding on all
holders of COMMON SHARES (except to the extent that dissenting shareholders are
entitled to relief under applicable law), then the unexercised portion of the
OPTION (whether or not then vested and exercisable by its terms) will become
immediately vested and exercisable in full and the OPTIONEE will receive, upon
payment of the

 



--------------------------------------------------------------------------------



 



EXERCISE PRICE, securities or cash, or both, equal to those the OPTIONEE would
have been entitled to receive under the PLAN and this AGREEMENT if the OPTIONEE
had already exercised the unexercised portion of the OPTION.
     6. Non-Assignability of OPTION. Unless otherwise permitted by the BOARD,
the OPTION will not be transferable by the OPTIONEE except by will or by the
laws of descent and distribution. During the lifetime of the OPTIONEE, the
OPTION may only be exercised by the OPTIONEE or the OPTIONEE’s guardian or legal
representative. If the BOARD permits the transfer of the OPTION, the OPTION will
be transferable only to the extent permitted in Section 14.01 of the PLAN. In
the event of the death of the OPTIONEE, the person or persons entitled to
exercise the unexercised portion of the OPTION will be determined in accordance
with the provisions of the PLAN.
     7. Exercise After Termination of Service as a Director of the COMPANY.
          (A) Upon the termination of the OPTIONEE’s service as a director of
the COMPANY for any reason other than death, DISABILITY or RETIREMENT of the
OPTIONEE or for CAUSE, the OPTION may be exercised (to the extent that the
OPTION was vested and exercisable at the time of such termination of service) at
any time within three months after the date upon which the OPTIONEE ceases to be
a director of the COMPANY, subject to the expiration of the term of the OPTION.
          (B) If the OPTIONEE’s service as a director of the COMPANY is
terminated because of the DISABILITY or RETIREMENT of the OPTIONEE, the
unexercised portion of the OPTION (whether or not then exercisable by its terms)
will immediately become vested and exercisable in full and the right of the
OPTIONEE to exercise the OPTION will terminate upon the earlier to occur of the
expiration of the term of the OPTION or 24 months after the date upon which the
OPTIONEE ceases to be a director of the COMPANY.
          (C) If the OPTIONEE’s service as a director of the COMPANY is
terminated because of the death of the OPTIONEE, the unexercised portion of the
OPTION (whether or not then exercisable by its terms) will immediately become
vested and exercisable in full and the right of the OPTIONEE’s BENEFICIARY to
exercise the OPTION will terminate upon the earlier to occur of the expiration
of the term of the OPTION or 24 months after the date of the OPTIONEE’s death.
          (D) If the OPTIONEE’s service as a director of the COMPANY is
terminated for CAUSE, the OPTION will, to the extent not previously exercised,
be immediately forfeited and expire.
     8. Limits on Exercisability of the OPTION; Forfeiture of Exercised Portion
of the OPTION. The OPTIONEE will forfeit the unexercised portion of the OPTION,
as well as all COMMON SHARES acquired through the exercise of the OPTION on the
date of termination of service as a director of the COMPANY or within six months
before and 24 months after such termination of service, if the OPTIONEE:
          (A) Without the BOARD’s written consent, which may be withheld for any
reason or for no reason, serves (or agrees to serve) as an officer, director,
consultant or employee of any proprietorship, partnership, corporation, limited
liability company, association or other entity or becomes the owner of a
business or a member of a partnership, limited liability company, association or
other entity that competes with any portion of the business of the COMPANY or
any SUBSIDIARY with which the OPTIONEE has been involved at any time within five
years before the OPTIONEE’s termination of service as a director of the COMPANY
or renders any service (including, without limitation, business consulting) to
entities that compete with any portion of the business of the COMPANY or any
SUBSIDIARY with which the OPTIONEE has been involved anytime within five years
before the OPTIONEE’s termination of service as a director of the COMPANY;
          (B) Refuses or fails to consult with, supply information to or
otherwise cooperate with the COMPANY or any SUBSIDIARY after being requested to
do so;
          (C) Deliberately engages in any action that the BOARD concludes has
caused substantial harm to the interests of the COMPANY or any SUBSIDIARY;
          (D) Without the BOARD’s written consent, which may be withheld for any
reason or for no reason, on the OPTIONEE’s own behalf or on behalf of any other
person, partnership, limited liability

 



--------------------------------------------------------------------------------



 




company, association, corporation or other entity, solicits or in any manner
attempts to influence or induce any employee of the COMPANY or any SUBSIDIARY to
terminate such employee’s employment, or uses or discloses to any person,
partnership, limited liability company, association, corporation or other entity
any information obtained while the OPTIONEE served as a director of the COMPANY
concerning the names and addresses of employees of the COMPANY or any
SUBSIDIARY;
          (E) Without the BOARD’s written consent, which may be withheld for any
reason or for no reason, discloses any confidential or proprietary information
relating to the business affairs of the COMPANY or any SUBSIDIARY;
          (F) Fails to return all property (other than personal property)
produced by, received by or otherwise submitted to the OPTIONEE in the course of
the OPTIONEE’s service as a director of the COMPANY; or
          (G) Engages in conduct that the BOARD reasonably concludes would have
given rise to termination of the OPTIONEE’s service as a director of the COMPANY
for CAUSE if it had been discovered before the OPTIONEE terminated the
OPTIONEE’s service as a director of the COMPANY.
     9. Buy Out of OPTION. At any time, the BOARD, in its sole discretion and
without the consent of the OPTIONEE, may cancel any portion of the OPTION by
providing to the OPTIONEE written notice (a “BUY OUT NOTICE”) of the COMPANY’s
intention to exercise the right reserved in this Section 9. If a BUY OUT NOTICE
is given, the COMPANY will pay to the OPTIONEE, in respect of each COMMON SHARE
covered by the OPTION and subject to the BUY OUT NOTICE, the difference between
(i) the fair market value of the COMMON SHARES (based on the closing sale price
of the COMMON SHARES as reported on AMEX or if the COMMON SHARES are not traded
on AMEX, “fair market value” as defined in the PLAN) on the date of the BUY OUT
NOTICE and (ii) the EXERCISE PRICE. However, no payment will be made with
respect to that portion of the OPTION which is not vested and exercisable on the
date of the BUY OUT NOTICE. The COMPANY will complete any buy out made under
this Section 9 as soon as administratively possible after the date of the BUY
OUT NOTICE. At the BOARD’s option, payment of the buy out amount may be made in
cash, in whole COMMON SHARES or partly in cash and partly in whole COMMON
SHARES. The number of whole COMMON SHARES, if any, included in the buy out
amount will be determined by dividing the amount of the payment to be made in
COMMON SHARES by the fair market value of the COMMON SHARES (based on the
closing sale price of the COMMON SHARES as reported on AMEX or if the COMMON
SHARES are not traded on AMEX, “fair market value” as defined in the PLAN) on
the date of the BUY OUT NOTICE.
     10. Restrictions on Transfers of COMMON SHARES. Anything contained in this
AGREEMENT or elsewhere to the contrary notwithstanding, the COMPANY may postpone
the issuance and delivery of COMMON SHARES upon any exercise of the OPTION until
completion of any stock exchange listing or registration or other qualification
of such COMMON SHARES under any state or federal law, rule or regulation as the
COMPANY may consider appropriate; and may require the OPTIONEE when exercising
the OPTION to make such representations and furnish such information as the
COMPANY may consider appropriate in connection with the issuance of the COMMON
SHARES in compliance with applicable law.
     COMMON SHARES issued and delivered upon exercise of the OPTION will be
subject to such restrictions on trading, including appropriate legending of
share certificates to that effect, as the COMPANY, in its discretion, shall
determine are necessary to satisfy applicable legal requirements.
     11. Rights of the OPTIONEE as a Shareholder. The OPTIONEE will have no
rights as a shareholder of the COMPANY with respect to any COMMON SHARES of the
COMPANY covered by the OPTION until the date of issuance of a share certificate
to the OPTIONEE evidencing such COMMON SHARES.
     12. PLAN as Controlling. All terms and conditions of the PLAN applicable to
the OPTION which are not set forth in this AGREEMENT will be deemed incorporated
herein by reference. In the event that any term or condition of this AGREEMENT
is inconsistent with the terms and conditions of the PLAN, the PLAN will be
deemed controlling. The OPTIONEE acknowledges receipt of a copy of the PLAN and
of the prospectus related to the PLAN.
     13. Governing Law. To the extent not preempted by federal law, this
AGREEMENT will be governed by and construed in accordance with the laws of the
State of Ohio.

 



--------------------------------------------------------------------------------



 



     14. Rights and Remedies Cumulative. All rights and remedies of the COMPANY
and of the OPTIONEE enumerated in this AGREEMENT are cumulative and, except as
expressly provided otherwise in this AGREEMENT, none will exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
     15. Captions. The captions contained in this AGREEMENT are included only
for convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
     16. Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance is determined to be
invalid or unenforceable, then such determination will not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions will remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision will have the
meaning which renders it enforceable.
     17. Number and Gender. When used in this AGREEMENT, the number and gender
of each pronoun will be construed to be such number and gender as the context,
circumstances or its antecedent may require.
     18. Entire Agreement. This AGREEMENT, including the PLAN incorporated
herein by reference, constitutes the entire agreement between the COMPANY and
the OPTIONEE in respect of the subject matter of this AGREEMENT, and this
AGREEMENT supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter of this AGREEMENT. No
change, termination or attempted waiver of any of the provisions of this
AGREEMENT will be binding upon either party to this AGREEMENT unless contained
in a writing signed by the party to be charged.
     19. Successors and Assigns of the COMPANY. This AGREEMENT will inure to the
benefit of and be binding upon the successors and assigns (including successive,
as well as immediate, successors and assigns) of the COMPANY.
(Remainder of page intentionally left blank;
signatures on following page.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by
its duly authorized officer, and the OPTIONEE has executed this AGREEMENT, in
each case effective as of the GRANT DATE.

                          COMPANY:        
 
                        AIRNET SYSTEMS, INC.        
 
                        By: /s/ Gary W. Qualmann                        
 
                        Printed Name: Gary W. Qualmann    
 
                        Title: Chief Financial Officer, Treasurer and Secretary
   
 
                        OPTIONEE:        
 
                              Printed Name of OPTIONEE        
 
                              Signature of OPTIONEE        
 
                              Street Address        
 
                         
 
  City                          State         Zip Code
 
                              Telephone Number

 